                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                       No. 3:17-cr-00066-HZ-1

                      Plaintiff,                OPINION & ORDER

       v.

SHAWN TERRELL CRANE,

                      Defendant.

Leah K. Bolstad
Julia E. Jarrett
Peter D. Sax
U.S. Attorney’s Office
1000 SW Third Avenue, Suite 600
Portland, OR 97204

Amy E. Potter
U.S. Attorney’s Office
405 E. 8th Avenue, Suite 2400
Eugene, OR 97401

       Attorneys for Plaintiff




1 – OPINION & ORDER
Alison M. Clark
Office of the Federal Public Defender
101 SW Main Street, Suite 1700
Portland, OR 97204

       Attorneys for Defendant

HERNÁNDEZ, District Judge:

       Defendant moves to vacate his sentence under 28 U.S.C. § 2255. The Government

opposes the motion. The Court held an evidentiary hearing on Defendant’s motion on April 14,

2021, and received evidence. The Court grants in part Defendant’s motion to vacate his sentence.

                                        BACKGROUND

       In February 2017, a grand jury indicted Defendant for conspiracy to distribute oxycodone

(Count 1) and conspiracy to launder drug proceeds (Count 2). Indictment, ECF 24. Defendant

was later charged by superseding indictment with carrying and using a firearm in the commission

of a drug trafficking crime (Count 3). Superseding Indictment 15, ECF 111.

I.     Plea

       Defendant, while represented by retained counsel Gary Bertoni, pleaded guilty to Counts

1 and 2, engaging in a conspiracy to distribute oxycodone and a conspiracy to launder drug

proceeds, in May 2018. Plea Agrt., ECF 256. In exchange for the plea, the Government agreed to

dismiss Count 3, using a firearm in the commission of a drug trafficking crime. Id. at 1. The

parties agreed that the maximum sentence for Counts 1 and 2 was 240 months. Id. at 3. The

parties agreed that the base offense level was 32. Id. The parties agreed to upward adjustments

for money laundering, Defendant’s role in the conspiracy, and his use of a dangerous weapon. Id.

The parties also agreed to a three-level downward adjustment for acceptance of responsibility

under U.S.S.G. § 3E1.1 and a two-level downward adjustment under the 18 U.S.C. § 3553(a)

factors. Id. The Government agreed not to recommend a sentence enhancement under 21 U.S.C.



2 – OPINION & ORDER
§ 851 for Defendant’s prior felony convictions. Id. Defendant agreed not to appeal his conviction

or sentence or collaterally attack it, except to challenge his conviction and sentence on the

grounds of ineffective assistance of counsel under 28 U.S.C. § 2255. Id. at 4.

       Murdoch Walker II, a lawyer from Atlanta, Georgia, joined Defendant’s defense team on

July 9, 2018. Mot. Leave Appear Pro Hac Vice, ECF 282. Mr. Walker’s Pro Hac Vice

application said that he had associated with local counsel Edward Kroll.1 Id. at 4. On November

14, 2018, Mr. Bertoni withdrew as Defendant’s counsel, and Mr. Walker became Defendant’s

lead counsel during the sentencing phase. Order, ECF 331. Sentencing, after several

continuances, occurred on April 30, 2019, nearly a year after Defendant had pleaded guilty. Sent.

Tr. 1, ECF 436.

II.    Sentencing

       In preparation for sentencing, Mr. Walker filed a notice on March 21, 2019, which stated

that Defendant “does not intend to submit a Sentencing Memorandum in anticipation of Mr.

Crane’s Sentencing Hearing[.]” Not. Re Sent. Mem. 1, ECF 380. Probation filed a Presentence

Investigation Report (PSR) on March 21, 2019. PSR, ECF 381. The PSR calculated a total

offense level of 35 with a criminal history category VI, which resulted in a sentencing guidelines

range of 292–365 months, and the PSR author recommended a concurrent sentence of 235

months’ imprisonment for each count. Id. at 1. The PSR noted that the parties had agreed to a

two-level reduction under § 3553(a) factors which would reduce the guideline range to 235–293

months and noted that the Government had agreed to recommend a sentence no higher than the

applicable guideline range if Defendant demonstrated acceptance of responsibility. Id. The PSR



1
  Mr. Kroll testified that he agreed to associate as local counsel with Mr. Walker. After that
single conversation, however, Mr. Kroll was unable to reach Mr. Walker, did not hear from Mr.
Walker again, and did not receive payment from Mr. Walker.


3 – OPINION & ORDER
included an addendum which reflects that the probation officer updated the PSR at Mr. Walker’s

request to include details about Defendant’s upbringing and history of drug and alcohol addiction

at the time of his arrest. PSR Addendum 1, ECF 381.

       The Government filed a sentencing memorandum on March 27, 2019. Gov. Sent. Mem.,

ECF 384. The Government’s sentencing memorandum explained that Defendant’s upcoming

sentencing would be Defendant’s fourth federal sentencing and argued that Defendant trafficked

not only in oxycontin, but also in violence. Id. at 1–2. The Government argued that Defendant’s

history of violence included stomping someone and bludgeoning another person with a baseball

bat, crushing the person’s nose and denting their skull. Id. at 2. The memorandum also detailed

the results of the investigation leading to the charges against Defendant, including descriptions of

incriminating conversations intercepted by wiretap and a video investigators seized from

Defendant’s cell phone showing Defendant using a gun to threaten a drug customer. Id. at 4;

Sent. Memo Ex. 1, ECF 387. The Government’s sentencing memorandum explained that the

Government had agreed to recommend a sentence no higher than the 168–210-month guideline

range stipulated to in the plea agreement (after applying the 2-level downward variance for

factors under § 3553(a)). Id. The Government’s sentencing memorandum recommended a

sentence of 168 months. Id. at 17. The Government argued that the Court should reject any

additional downward variance proposed by Defendant. Id. at 17–18.

       On March 30, 2019, Mr. Walker filed an unopposed motion to delay the sentencing

hearing for three weeks because “some important sentencing-related matters ha[d] arisen[.]” Def.

Mot. Cont. 2, ECF 388. The Court granted the motion and reset the sentencing for April 30,

2019. Order, ECF 389. Despite the delay of Defendant’s sentencing, Mr. Walker did not submit a

sentencing memorandum on Defendant’s behalf.




4 – OPINION & ORDER
       At the April 30, 2019 sentencing, the Court discussed with Defendant and Mr. Walker

that the Court had received an email suggesting that Defendant may wish to retain new counsel

before his sentencing. Defendant confirmed that he had spoken with Mr. Walker and had decided

not to retain new counsel for sentencing. Sent. Tr. 4:22–5:14. Mr. Walker presented to the Court

a few letters written in support of Defendant. Id. 3:13–17. The parties agreed that the sentence

should be calculated using a total offense level of 30 with a criminal history category of VI. Id.

14:12–18. A total offense level of 30 with a criminal history category of VI produced a

guidelines range of 168–210 months. U.S.S.G. ch. 5, Pt. A.

       The Government presented the video of Defendant using a gun to threaten a drug

customer during the sentencing hearing. Id. 16:1–8; Sent. Memo Ex. 1. The Government argued

that a 168-month sentence was appropriate because Defendant had committed the relevant

crimes while he was on supervised release for a prior federal conviction, displayed alarming acts

of violence, and used a firearm in furtherance of drug trafficking. Sent. Tr. 14:21–18:24. The

Government asked the Court to impose a 168-month sentence. Id. 18:19–20.

       Mr. Walker began his argument by emphasizing that nearly every applicable sentencing

guideline had been stipulated to between the parties. Id. 17:13–16. He emphasized that without

credit for acceptance of responsibility and the two-level variance, Defendant’s sentence would be

a guideline range of 240 months; but with acceptance of responsibility and the two-level

variance, his guidelines range barely reduced to 235–240 months. Id. 19:3–9. Mr. Walker argued

that Defendant would not receive any practical benefit in his sentence from the credit for

acceptance of responsibility and the two-level variance. Id. 20:21–21:3. Mr. Walker asked the

Court to adjust the Government’s 168-month sentencing recommendation downward so that

Defendant would receive the benefit of those reductions agreed to by the Government but not




5 – OPINION & ORDER
incorporated into its sentencing recommendation. Id. 22:12–20. Ultimately, Mr. Walker asked

the Court to impose a 110-month sentence. Id. 22:21–23:1. He also argued that Defendant should

get a sentence of 110 months to avoid a sentencing disparity between Defendant and a co-

Defendant named Mr. Lamadrid who Mr. Walker described as the supervisor of the conspiracy

and the “but-for reason that [Defendant] had the opportunity to engage in the incident

conspiracy.” Id. 23:5–12; 23:17–24:9. Mr. Walker pointed out that Defendant Lamadrid received

an eighty-seven-month sentence, and the Government had recommended that the Court impose a

sentence of 180 months on Defendant Lamadrid. Id. 23:22–24:9.

       Turning to the sentencing factors, Mr. Walker emphasized that Defendant came from a

family with an extensive criminal history, and his parents had been incarcerated for a great deal

of Defendant’s childhood. Id. 24:21–25:2. He also argued that Defendant had been burned with

cigarettes, sexually assaulted, and witnessed the death of his best friend as a youth. Id. 25:4–7.

Mr. Walker argued that Defendant has depression and has at times become suicidal, which Mr.

Walker argued was an obvious consequence of Defendant’s upbringing. Id. 25:7–10.

       Mr. Walker explained that the Court should consider that Defendant’s upbringing left

him with no guidance in an environment that hurt him and was cruel to him, which leads many

people to find camaraderie among people with similar experiences. Id. 25:16–25. The result of

those experiences, Mr. Walker argued, was that people like Defendant

       . . . have no education. They have no guidance. They have essentially no morals,
       because they can’t. They haven’t been afforded [sic] to see that side of things. And
       that’s exactly what Mr. Crane is. He’s the product of being around people who he
       had no choice but to be around, make bad decisions. Those decisions have resulted
       in crime.”

Id. 25:25–26:7.

       Mr. Walker characterized Defendant’s criminal history category as “completely

atrocious.” Id. 26:19. He argued, however, that Defendant’s “atrocious” criminal history had


6 – OPINION & ORDER
been factored into the calculated guideline range and into the parties’ plea agreement, under

which the Government had recommended a 168-month sentence, so the Court should give them

no further consideration. Id. 27:9–25. When discussing the characteristics of the offense, Mr.

Walker referred to some “suppositions” in the Government’s sentencing memorandum that he

argued would be improper for the Court to consider to determine Defendant’s sentence from an

evidentiary standpoint, but he did not explain what he meant. Id. 28:15–29:2. Mr. Walker

concluded by asking the Court to impose a sentence of no greater than 110 months. Id. 29:15–23.

       In response to Mr. Walker’s arguments about not receiving the full benefit of the

downward adjustments, the Government argued that because it had agreed to dismiss Count 3,

the 18 U.S.C. § 924(c) charge, which has a statutory maximum of life, Defendant already had

received a significant sentencing benefit from the dismissal of that charge. Id. 30:6–14. The

Government also explained that Defendant Lamadrid was treated similarly to Defendant in terms

of calculating his sentence, but Defendant Lamadrid had a much lower criminal history category

of III. And, there was no evidence that Defendant Lamadrid had used a firearm in connection

with his offenses, which explained the difference between the Government’s sentencing

recommendations for Defendant and Mr. Lamadrid. Id. 32:1–25.

       Mr. Walker responded to the Government’s arguments by arguing that credit for

acceptance of responsibility specifically relates to Defendant’s actions in timely pleading guilty

and allowing the Government to avoid the expense of trial, not to other considerations. He

argued that under various cases which evolved into the present policy contemplated by the

United States Sentencing Commission, the Court should give Defendant credit for acceptance of

responsibility in addition to other departures. Id. 34:9–36:22. Mr. Walker then reiterated his

request for a 110-month sentence and asked that if the Court declined to give the two-level




7 – OPINION & ORDER
downward variance, the Court at least reduce the Government’s recommendation by the

acceptance of responsibility credit and order a sentence of 130 months. Id. 37:3–10. Defendant

then spoke about his difficult past and how he had changed in the twenty-seven months he had

served before sentencing. Id. 37:13–39:12.

       When the Court imposed Defendant’s sentence, the Court discussed that with a base

offense level of 30 and a criminal history category VI, Defendant had a guideline range of 168 to

210 months. Id. 39:14–21. The Court discussed that the circumstances of the offense involved a

vast drug distribution conspiracy in which it appeared that Defendant was in charge. Id. 39:22–

40:3. The Court also discussed the long and violent nature of Defendant’s criminal history,

which had led the Government to prosecute him four times in federal court for serious offenses.

Id. 40:1–42:19. The Court noted that before reviewing the sentencing materials, it had concluded

that it should impose a sentence of 240 months. After considering parties’ arguments, the Court

concluded that the Government’s recommendation of 168 months was the lowest term of

imprisonment that the Court should impose. Id. 41:11–18; 42:19–21.

       After imposing the 168-month sentence, the Court observed that Defendant had waived

some or all of his appeal rights in his plea agreement and advised Defendant that those waivers

generally are enforceable. Id. 43:25–44:2. The Court advised Defendant that if he wanted to file

an appeal, he should discuss that with his lawyer, and his lawyer should file a notice of appeal

within fourteen days of the sentencing. Id. 44:3–10.

III.   Post-Sentencing

       Defendant alleges that immediately after the April 30, 2019 sentencing, Defendant orally

asked Mr. Walker to file a notice of appeal. Def. Mot. Vacate Sent. (Def. Mot.) 5, ECF 438; Def.

Am. Mot. Vacate Sent. (Def. Am. Mot.) 11, ECF 474. According to Defendant, Mr. Walker




8 – OPINION & ORDER
disagreed with Defendant about whether there were any grounds for an appeal, but “[Defendant]

did not withdraw his request.” Def. Am. Mot. 11. In his initial motion, Defendant stated that the

reason he did not file a direct appeal was: “appeal waiver per plea agreement negotiated by

attorney Gary B. Bertoni.” Def. Mot. 4. He elaborated that “[a]fter [his] April 30, 2019

sentencing, he requested counsel, Murdoch Walker II, to file a notice of appeal. No appeal was

filed. . . . Counsel failed to file a timely notice of appeal.” Id. at 5. Defendant did not testify at

the evidentiary hearing.

        Mr. Walker submitted a declaration and testified at the evidentiary hearing. He attested

that he spoke to Defendant after his sentencing to discuss Defendant’s options for direct appeal

and for collaterally attacking his sentence. Gov. Resp. Ex. 3 (“Walker Decl.”) at 4, ECF 449-3.

Mr. Walker said that the conversation lasted between twelve and eighteen minutes. Id. Mr.

Walker agrees with Defendant that during that conversation Mr. Walker advised Defendant

against pursuing a direct appeal because of the appellate waiver provision in the plea agreement

and for other reasons. Id. Mr. Walker attested that he told Defendant that a direct appeal would

be fruitless, that Defendant would risk losing the significant downward departure that he

received at sentencing, and that an appeal might result in a greater term of imprisonment than the

Court had just imposed. Id. at 4–5. Mr. Walker told Defendant that an appellate court would

consider a direct appeal frivolous. Id. Mr. Walker claims that Defendant “unequivocally

understood these details, and never responded in a manner that exhibited to me an impression

that he was considering a direct appeal.” Id.

        After Mr. Walker discussed Defendant’s collateral attack options with him, Mr. Walker

said that Defendant “explicitly stated that he did not wish to pursue a direct appeal[] and that he

retained interest in a collateral attack.” Id. at 5–6. Mr. Walker did not file a notice of appeal.




9 – OPINION & ORDER
       Mr. Walker talked with Defendant’s girlfriend, Brittany Paris, twice after sentencing to

answer her questions about transport logistics. Id. at 6–7. Ms. Paris did not mention an appeal

during either phone call. Id. Mr. Walker received an invitation from Defendant to communicate

by email through the prison email system, CorrLinks, on May 29, 2019. Id. at 7. Mr. Walker

testified that he did not accept the invitation and never read the email. He testified that Defendant

still owed him a balance, and he had intended to connect with Defendant after Defendant paid his

balance about whether Defendant would retain him to represent Defendant in a collateral attack.

Mr. Walker learned on June 19, 2019, that Defendant had retained other counsel. Id.

                                           STANDARD

       Courts use a two-part test to determine whether a defendant has received constitutionally

deficient assistance of counsel. Premo v. Moore, 562 U.S. 115, 121 (2011). Under that test, a

defendant must prove that counsel’s assistance was deficient and that the deficient performance

prejudiced the defense. Id.; see also Schurz v. Ryan, 730 F.3d 812, 815 (9th Cir. 2013) (the

defendant must show not only that counsel’s performance was deficient but that the deficient

performance prejudiced the defendant.).

       To prove the deficiency of counsel’s performance, the defendant must show that counsel

made errors so serious that the “‘representation fell below an objective standard of

reasonableness’” under prevailing professional norms. Stanley v. Cullen, 633 F.3d 852, 862 (9th

Cir. 2011) (quoting Strickland v. Washington, 466 U.S. 668, 688 (1984)). The court must inquire

“whether counsel’s assistance was reasonable considering all the circumstances” at the time of

the assistance. Strickland, 466 U.S. at 688.

       To assess whether counsel’s performance was deficient, courts must “‘indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional




10 – OPINION & ORDER
assistance’ and make every effort ‘to reconstruct the circumstances of counsel’s challenged

conduct, and to evaluate the conduct from counsel’s perspective at the time.’” Hibbler v.

Benedetti, 693 F.3d 1140, 1149 (9th Cir. 2012) (quoting Strickland, 466 U.S. at 689). Ultimately,

the defendant’s “burden is to show ‘that counsel made errors so serious that counsel was not

functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment.’” Harrington v.

Richter, 562 U.S. 86, 104 (2011) (quoting Strickland, 466 U.S. at 687).

       “To satisfy the prejudice prong under Strickland, a defendant must show ‘a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.’” Saesee v. McDonald, 725 F.3d 1045, 1048 (9th Cir. 2013) (quoting Strickland,

466 U.S. at 694). “‘A reasonable probability is a probability sufficient to undermine confidence

in the outcome.’” Id. (quoting Strickland, 466 U.S. at 695).

                                          DISCUSSION

       Defendant argues that Mr. Walker provided ineffective assistance of counsel during the

sentencing phase because Mr. Walker did not file a sentencing memorandum on Defendant’s

behalf and failed to adequately prepare for the sentencing. Defendant also argues that Mr.

Walker provided ineffective assistance of counsel when Defendant asked Mr. Walker to file a

notice of appeal, and Mr. Walker failed to file a notice of appeal.

I.     Counsel’s Performance During Sentencing Phase

       A.      Deficient Performance

       Defendant’s first argument is that Mr. Walker’s performance was constitutionally

deficient because, in the face of a 20-year sentence, Mr. Walker failed to file a sentencing

memorandum. Def. Am. Mot. 1. Defendant argues that although not required, it is standard

practice in this district for defense counsel to file a sentencing memorandum, and Mr. Walker’s




11 – OPINION & ORDER
failure to do so thus fell below an objective standard of reasonableness under prevailing

professional norms.

       The Supreme Court has held that Strickland applies to sentencing proceedings. Glover v.

United States, 531 U.S. 198, 202–04 (2001). Defense counsel “must, ‘at a minimum, conduct a

reasonable investigation enabling [them] to make informed decisions about how best to represent

[their] client.’” Rios v. Rocha, 299 F.3d 796, 805 (9th Cir. 2002) (quoting Sanders v. Ratelle, 21

F.3d 1446, 1456 (9th Cir. 1994)) (emphasis omitted). Failure to investigate or adequately prepare

for sentencing may render counsel’s performance ineffective. Wiggins v. Smith, 539 U.S. 510,

522–23 (2003); Williams v. Taylor, 529 U.S. 362, 395 (2000).

       Mr. Walker testified that his failure to file a sentencing memorandum was intentional. He

testified that he planned to raise a novel argument during the sentencing hearing to support his

request that the Court impose a sentence lower than the Government’s proposed sentence of 168

months, and he did not want the Government to have a chance to prepare to address the argument

before the sentencing. Mr. Walker testified that when deciding whether to file a sentencing

memorandum, he always looks to the local rules of the district to determine whether his client is

required to file a sentencing memorandum. He testified that in this case, he looked to the local

rules, determined that a sentencing memorandum was not required, and decided not to file one

after conferring with his law partner. Mr. Walker testified that he filed a notice to advise the

Court that he did not intend to file a sentencing memorandum on Defendant’s behalf because the

sentencing scheduling order required notice if a party opted not to file a sentencing

memorandum. The Minutes of Proceedings concerning Defendant’s entry of a guilty plea

included a scheduling order for the sentencing that read, in part:

       Sentencing is set for 8/8/2018 at 11:00 AM in Portland Courtroom 14B before
       Judge Marco A. Hernandez. . . . Simultaneously filed Sentencing Memos are due



12 – OPINION & ORDER
        no later than WEDNESDAY of week before sentencing by NOON (and by end
        of day deliver a hard copy to Clerk’s Office Attn: Jennifer Paget, Courtroom
        Deputy). If the Sentencing Memos are not received on time, or the Court is not
        advised that none will be filed, the sentencing may be rescheduled. Defendant is
        granted leave to file sentencing memorandum and accompanying documents under
        seal without further motion or order, if same contains confidential information.

Minutes of Proceedings, ECF 254 (emphasis in original). Mr. Walker testified that he talked with

Mr. Bertoni, Defendant’s former counsel, about whether to file a sentencing memorandum. Mr.

Bertoni told Mr. Walker that it was common practice in this district to file a sentencing

memorandum and that, in Mr. Bertoni’s estimation, the Court would expect a sentencing

memorandum. Mr. Walker also testified that the Assistant U.S. Attorney (AUSA) on the case left

him a voicemail message asking him if he planned to file a sentencing memorandum and

testified that the AUSA had informed him that filing a sentencing memorandum was common

practice in this district.

        Despite his knowledge of local practice, Mr. Walker testified that he did not believe that

filing a sentencing memorandum would benefit Defendant, and he made the strategic decision

not to file a memorandum so that the Government would not have time to prepare to respond to

his arguments before sentencing. Mr. Walker also emphasized that because this case was what he

believed to be a straightforward drug conspiracy case and he was not making any complicated

arguments that would require the Court to perform extensive research, that fact also weighed in

favor of his decision not to file a sentencing memorandum.

        The Court finds that Mr. Walker’s strategic decision not to file a sentencing

memorandum, alone, did not fall below an objective standard of reasonableness. In arguing that

his counsel’s performance was deficient, Defendant relies on a case brought under § 2254 in

which a judge in this district found that a state court defendant’s trial counsel provided

ineffective assistance in part because counsel failed to file a sentencing memorandum. In that



13 – OPINION & ORDER
case, the defendant’s counsel failed to file a sentencing memorandum, despite the state filing

one, and called none of the defendant’s family members who were present in the courtroom to

testify or provide affidavits in support of the defendant. Martinez-Ayala v. Taylor, No. 2:16-cv-

00044-SB, 2019 WL 4132015, at *13–14 (D. Or. Mar. 28, 2019), adopted, 2019 WL 3247187

(D. Or. July 19, 2019) (emphasizing that “[t]rial counsel offered no testimony, no affidavits, no

letters of support, no photographs, and no documentary evidence”). The court found that the

defendant had a compelling story to tell that may have influenced the sentencing court’s

decision-making if one of his family members had told his story during the sentencing. Id. at

*14. Instead, the sentencing judge heard only from an officer called by the prosecution. Id. The

court found that the combination of trial counsel’s failure to call witnesses, provide documents to

substantiate his compelling story, file a sentencing memorandum, or offer any mitigating

evidence—in the face of a twenty-five-year sentence against a man whose only criminal history

was a misdemeanor from making a false statement during a traffic stop in 1990—amounted to

performance that fell below an objective standard of reasonableness. Id.

       The facts of Martinez-Ayala are distinguishable. In this case, Mr. Walker offered

mitigating evidence by providing information to the presentence investigator about Defendant’s

troubled upbringing and history of physical and sexual abuse, which the investigator

incorporated into the presentence report, and Mr. Walker argued those facts to the Court during

sentencing. Mr. Walker also submitted letters of support at the sentencing. No Government

witnesses testified at Defendant’s sentencing. Although Mr. Walker did not file a sentencing

memorandum on Defendant’s behalf, he did not, in addition to that, ignore a substantial amount

of available mitigating evidence and fail to submit any letters of support as did the trial counsel




14 – OPINION & ORDER
in Martinez-Ayala. Consequently, Martinez-Ayala does not compel the conclusion that Mr.

Walker’s performance was deficient solely because he failed to file a sentencing memorandum.

       Mr. Walker explained that his decision not to file a sentencing memorandum was purely

strategic and intended to surprise the Government with his arguments at sentencing. Tactical

decisions “cannot form the basis of a claim for ineffective assistance of counsel” if they are

reasonable. Sexton v. Cozner, 679 F.3d 1150, 1160 (9th Cir. 2012) (citing Strickland, 466 U.S. at

689). Mr. Walker researched the local rules and discussed whether to file a sentencing

memorandum with his law partner and his former co-counsel before making the informed

decision not to file a sentencing memorandum. The Court agrees that Mr. Walker’s decision not

to file a sentencing memorandum was a reasonable tactical decision in light of his plan to make

the arguments during the sentencing hearing.

       Failure to file a sentencing memorandum is not deficient performance if counsel “orally

made the same arguments for a lighter sentence that [counsel] would have made in a sentencing

memorandum.” United States v. Ibarra, No. SACV 11-1574-AG, 2012 WL 13075728, at *4

(C.D. Cal. Oct. 1, 2012). The court in Ibarra relied on United States v. Labrada-Bustamante in

reaching that conclusion. Id. In Labrada-Bustamante, the Ninth Circuit held that although

counsel failed to file written objections to a PSR, because counsel made objections on the record

and the court considered them, counsel did not provide ineffective assistance. 428 F.3d 1252,

1260–61 (9th Cir. 2005) (holding that because the court considered the oral objections, the

defendant could not establish prejudice). Thus, whether Mr. Walker provided Defendant

effective assistance of counsel depends on his performance during the sentencing hearing.




15 – OPINION & ORDER
       The Court next examines the arguments Mr. Walker made during the sentencing hearing.

The Court finds that Mr. Walker’s performance during the sentencing hearing fell below an

objective standard of reasonableness.

       Mr. Walker’s arguments during sentencing were meandering, based on what seems to be

overruled and non-binding precedent, and made little sense to the Court when he made them. Mr.

Walker began by describing the plea agreement. Sent. Tr. 17:13–18:24. He emphasized the

“level of negotiation” that went into the plea agreement for a reason that is unclear to the Court.

Id. Mr. Walker explained that without the reduction for acceptance of responsibility and the two-

level variance the Government had agreed to, Defendant faced a statutory maximum of 240

months. Id. 18:25–19:6. But with both reductions, his guidelines range decreased only

marginally to 235–240 months. Id. 19:6–9. Mr. Walker then argued that the Court should

consider a 1995 Eleventh Circuit case called United States v. Rodriguez:

       I say this because there is case law, albeit it’s 1995, US v. Rodriguez. This seems
       to be the ones [sic] that’s most prominent. That’s out of the 11th Circuit, but other
       circuits have referenced that. What it suggests is that if there is a defendant who has
       entered into a plea agreement, and the Government has received the benefit of
       avoiding prosecutorial autonomy, and that plea agreement has a guide – or the
       defendant has an applicable advisory guideline range that’s well over a mandatory
       maximum, it receives the acceptance of responsibility credit and it’s still over the
       mandatory maximum credit that it would warrant under the mandatory guideline
       scheme mind you, Your Honor, a departure to give credit for the acceptance of
       responsibility which Congress and which the United States sentencing commission
       have assigned it with regard to avoiding the prosecution and preparing for trial
       alone. That it would justifiably give justification for a downward departure pursuant
       to 5K 2.0, I think. Or no, sorry, Your Honor, the provision that is essentially the
       catchall for what the United States sentencing commission had not contemplated.

Id. 19:10–20:7. After delivering this confusing argument, Mr. Walker then acknowledged that

Rodriguez was issued when the sentencing guidelines were mandatory, not advisory, and “[t]hat

holding is no longer applicable in the sense that it justifies a departure.” Id. 20:10–11. Mr.

Walker continued,



16 – OPINION & ORDER
       The subsequent cases, because of Gall and because of Fanfan and because of
       Booker now, and with the United States sentencing guidelines and with the federal
       sentencing statute and the factors therein, the circuit courts have essentially
       resolved that holding. There is now the remedy of justification under the factors,
       under the discretionary authority of the Court at sentencing and pursuant to its
       obligations.

       The reason I say this, Your Honor, is that he received absolutely no benefit with
       regard to those two provisions. Those two provisions have been negotiated as
       stipulations within the plea agreement. And presumably Mr. Crane, prior counsel,
       the Government, all included those to give some benefit to Mr. Crane. The practical
       effect is there has not been a benefit.

Id. 20:11–21:3.

       According to Mr. Walker, Rodriguez, which he referred to without providing a citation,

applied to the mandatory sentencing guidelines—before the sentencing guidelines became

advisory—when courts could apply a downward departure to a statutory maximum for

acceptance of responsibility. What Mr. Walker meant when he referred to Gall, Fanfan, and

Booker—again, without citation—is unclear, as is his observation that “the circuit courts have

essentially resolved that holding.” Mr. Walker seemed to suggest that those cases are no longer

applicable law after the sentencing guidelines became advisory. Nonetheless, Mr. Walker

seemed to argue that the Court should apply those cases to determine Defendant’s sentence.

       Next, Mr. Walker again emphasized that every provision of the plea agreement had been

exhaustively negotiated. Id. 21:9–15. He then reiterated that without the credit for acceptance of

responsibility, the guideline range would apply, but with a three-level downward variance, the

Government had recommended 168 months. Id. 21:15–20, 21:4–6. Mr. Walker acknowledged

that Defendant had received some benefit from the statutory maximum and argued that “[t]he

benefit of the cap, though, is a benefit of the entire negotiated agreement, two provisions of

which he has not fully benefited from.” Id. 21:22–24.




17 – OPINION & ORDER
       Mr. Walker concluded his argument with a request that “in essentially consecutive

fashion, rather than concurrent fashion, because it’s prohibited under the justifications and

support for the Government’s motion, the acceptance of responsibility credit should be granted to

Mr. Crane under a variance justification, either just punishment or sufficient greater – not greater

than necessary sentence.”2 Id. 22:1–8. He continued,

       Additionally I think, and I respectfully submit that the two-level downward
       variance, as stipulated in the plea agreement, ought to – Mr. Crane ought to have
       credit for that as well. With that said, and just alone on the acceptance of
       responsibility stipulated-to agreement for a three-level reduction of which he has
       not received, and a two-level variance for which he has not received, that would
       have five levels from the point of 168 months of imprisonment on top of the
       justification for the motion that the Government has filed.

Id. 22:9–20.

       Mr. Walker thus argued, apparently based on the policy reasons reflected in overruled

caselaw, that the three-level adjustment for acceptance of responsibility and a two-level variance

under § 3553(a) that the Government had agreed to in the plea agreement should be taken from

the starting point of the Government’s 168-month recommendation—the low end of the

applicable guideline range after applying those adjustments—to reduce Defendant’s sentence to

110 months, because Defendant did not receive much benefit from those reductions due to the

operation of the 240-month statutory maximum.

       The Court, with no time to make sense of Mr. Walker’s confusing oral argument during

the sentencing because he had not filed a sentencing memorandum, did not understand Mr.

Walker’s argument at the time he made it. Mr. Walker’s testimony at the evidentiary hearing




2
 No motions were pending at the time of the sentencing hearing. It is unclear to the Court what
motion Mr. Walker referred to here.

18 – OPINION & ORDER
clarified his strategy to obtain the lowest sentence possible, but it was difficult to understand

during the sentencing hearing without the benefit of a sentencing memorandum.

       Had Mr. Walker filed a sentencing memorandum clearly explaining, with citations, the

holdings of Rodriguez, Gall, Fanfan, and Booker, and their relevance to his request for a 110-

month sentence in this case, the Court would have been able to properly evaluate his argument.

Alternatively, if Mr. Walker had delivered a clear argument during sentencing articulating those

points and why he believed the Court should re-apply the downward adjustments to the advisory

range (which was the result of applying those adjustments to begin with), the Court would have

been able to properly evaluate his argument. By both failing to file a sentencing memorandum

and failing to clearly articulate his arguments during the sentencing hearing, the Court was left

unable to make much sense of the arguments he made on Defendant’s behalf. As a result, Mr.

Walker’s performance fell below an objective standard of reasonableness.

       B.      Prejudice

       “An error by counsel, even if professionally unreasonable, does not warrant setting aside

the judgment of a criminal proceeding if the error had no effect on the judgment.” Id. at 691.

When an ineffective assistance of counsel claim stems from deficient performance during

sentencing, to establish prejudice, the defendant must show a reasonable probability that but for

counsel’s unprofessional errors, the defendant would have received a lesser sentence. See

Glover, 531 U.S. at 203 (“[A]ny amount of [additional] jail time has Sixth Amendment

significance.”); Fleming v. Borg, 15 F.3d 1084, at *2 (9th Cir. 1993) (mem.) (affirming district

court’s denial of petitioner’s ineffective assistance of counsel claim on prejudice grounds

because the petitioner failed to show that he “would have received a shorter sentence”).




19 – OPINION & ORDER
        Criminal defendants have a right to have their positions understood. That concept is

amongst the foremost imperatives of counsel. The effect of Mr. Walker’s unintelligible oral

argument at sentencing and his failure to file a sentencing memorandum is that this Court

sentenced Defendant without having understood some of the arguments made on his behalf.

Counsel’s failure to adequately explain Defendant’s position under these circumstances creates a

reasonable probability that if Defendant had received effective assistance of counsel during

sentencing, he would have received a lesser sentence. As a result, Defendant has met his burden

to establish prejudice, and he is entitled to a new sentencing hearing.

II.     Failure to File a Notice of Appeal

        Defendant argues that immediately after his sentencing, he told Mr. Walker to file an

appeal. The Strickland test applies to claims “that counsel was constitutionally ineffective for

failing to file a notice of appeal.” Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000). The conduct

of a lawyer who disregards the defendant’s specific instruction to file a notice of appeal is per se

deficient performance under Strickland, prejudice is presumed, and the defendant has a right to

file an appeal. Id. at 484.

        Defendant has failed to meet his burden to show that he instructed Mr. Walker to file an

appeal. Defendant offered no evidence to support his claim that he directed Mr. Walker to file an

appeal beyond his statement in his original motion to vacate his sentence that he told Mr. Walker

to do so. Def. Mot. 5. Mr. Walker explained in both his declaration and his testimony during the

evidentiary hearing that after the sentencing hearing, he talked with Defendant in a conference

room in the U.S. Marshal’s office. Mr. Walker explained to Defendant—as had the Court—that

Defendant had a right to appeal the sentence. Mr. Walker also explained that appealing the

sentence for reasons other than those authorized by plea agreement would breach the plea




20 – OPINION & ORDER
agreement. Mr. Walker testified that he told Defendant that he thought an appeal of the sentence

would be frivolous and expose him to a greater sentence than imposed by the Court during the

sentencing. Mr. Walker testified that the conversation lasted between twelve and eighteen

minutes and that most of the conversation focused on Defendant’s collateral attack options since

Defendant expressed no interest in filing an appeal. Mr. Walker testified that Defendant

affirmatively confirmed during that conversation that he did not wish to file a direct appeal.

       Defendant offered no evidence to rebut Mr. Walker’s testimony at the evidentiary

hearing. The Court finds that Defendant has failed to meet his burden to establish that he told

Mr. Walker to file a notice of appeal.

                                         CONCLUSION

       The Court GRANTS IN PART Defendant’s Motion to Vacate or Set Aside Sentence

Under 28 U.S.C. § 2255 [438] [470]. The Court will schedule a new sentencing hearing as soon

as practicable. Defendant will remain in custody until he is re-sentenced.

       IT IS SO ORDERED.



       DATED:_______________________.
                June 30, 2021




                                                     ______________________________
                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




21 – OPINION & ORDER
